Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16 in the reply filed on 9/12/22 is acknowledged.  Claims 12,17 and 15 are withdrawn from consideration as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The claim generally recites the step of determining a moisture loss or rate of moisture loss without any defining parameter of how the step is done.  Thus, it is unclear what the step entails.  Furthermore, the body of the claim does not commensurate with the preamble which recites producing a puffed grain.  The body of the claim does not set forth any step of actually puffing the grain food.  The controlling step describes how the temperature is controlled to produce food with a certain moisture content.  It doesn’t recite how the puffed food is formed.  
In claim 5:  Line 4, the limitation of “ a predetermined rate of moisture loss” is vague and indefinite because it is unclear if it the same as the predetermined rate of moisture loss cited in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Berghe in view of Lee ( 2004/0104222) and Gayatri et al “ Popping and Puffing of Cereal Grains: A Review”.
For claim 1, Vanden Berghe discloses a method for puffing cereal grains.  The method comprises the steps of placing grains in a puffing chamber and heating of the puffing chamber.  Adequate heating of puffing chamber is achieved by means of electrical elements.  One or more thermocouples inserted in the barrel wall controlling the heating powder and distribution of the electrical elements to as to achieve the desired steady temperature conditions.   For claim 10, n puffing operation of wheat cereals, the premilled grains having a suitable humidity and may be preheated at 100-200 degrees C.  For claim 7, the grain food comprises a cereal grain. For claim 8, the grain food pretreated with steam or heating.  For claims 9-11,16, the puffing apparatus is preheated.  Vanden Berghe discloses that direct feeding pressurizes steam through the gun mantle via inlets at regular distances allows quicker and more uniform steaming.  This may be combined with hot air and other gas inlets, via the pre-chamber and/or directly through the puffing chamber.  In this way better control of temperature and humidity of grains and puffing atmosphere is achieved and moreover regular corn and untreated pop corns are amenable to direct expansion with the puffing gun. ( see columns 2-3, col. 4 lines 10-20,65-67, col. 5 lines 28-40, col. 6lines 45-52)
The control of the heating powder is equivalent to the claimed controlling the temperature.  Vanden Berghe does not disclose determining a moisture loss or rate of moisture loss and controlling the temperature based on the determined moisture loss or rate of moisture loss as in claims 1-3, the controlling as in claim 4, repeating the determination as in claim 5, determining the rate of moisture loss by monitoring the weigh of the grain food or monitoring the humidity as in claim 6, pre-heating based on the predetermined initial moisture content as in claim 9.
Gayatri et al discusses popping and puffing of cereal grain.  Gayatri et al discloses puffing is a process in which controlled expansion of kernel is carried out, while vapor pressure escapes through the micropores of the grain structure.  Gayatri et al discloses different puffing methods including gun puffing, microwaving, hot air popping etc.. ( see abstract)
 An discloses a method for puffing cereal grain.  The method comprises the steps of placing cereal grain in a cooking chamber, detecting the humidity level in the cooking chamber, wherein the end status indicators include the humidity level falling to a predetermined percentage of a peak humidity level and  providing an energy source to the cooking chamber.  The energy source is operated during a popcorn popping cycle.  Popping sounds generate when the popcorn pops and the humidity level in the cooking chamber are detected.  The energy source is directed to stop operating when the popping sound and the humidity level satisfy the one or more end status indicators.  The cooking chamber includes a humidity sensor.  The sensor detects the humidity level in the cooking chamber and the popping sound is reduced, changed or reached a predetermined total popping cycle time depending on the humidity level.  An appliance control unit receives a first input based on the popping sounds detected by the microphone sensor and a second input based on the humidity detected by the humidity sensor and uses the first input and the second input to direct the operation of the energy source.   ( see paragraphs 0003-0006,0027,0029,0030)
As shown in Gayatri et al, puffing causes the evaporation of moisture from the grains.  It is inherent that the grains in the Vanden Berghe contains an initial moisture content because the grains are pre-treated with steam.  Furthermore, even without pre-treating, the grains natural moisture content.  As shown in An, the progress of puffing grains can be monitored through the humidity level using a humidity sensor and the heating is controlled based on the humidity level.  It would have been obvious to one skilled in the art to insert a humidity sensor as taught in An in the Vanden Berghe process to have a means of monitoring the puffing process by measuring the humidity level in the puffing chamber because the puffing causes evaporation of moisture which would cause an increase in humidity level in the chamber. The measuring of the humidity level inherently measures the rate of moisture loss of the grain and therefore the weight of the grain will be less due to the loss of moisture. The controlling of the temperature based on the measurement of the humidity due to the rate of moisture loss would have been an obvious matter of controlling operational parameters which would be within the skill of one in the art through routine experimentation.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 2, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793